


EXHIBIT 10.1


PayPal Holdings, Inc.
INDEPENDENT DIRECTOR COMPENSATION POLICY
(Effective as of January 1, 2016)


Independent Directors (as defined in the PayPal Holdings, Inc. 2015 Equity
Incentive Award Plan (the “Plan”)) of PayPal Holdings, Inc. (“PayPal Holdings”)
shall be eligible to receive cash and/or equity compensation as set forth in
this Independent Director Compensation Policy (this “Policy”). The cash
compensation and equity grants described in this Policy shall be paid or be
made, as applicable, automatically and without further action of the Board of
Directors of PayPal Holdings (the “Board”) or the Compensation Committee of the
Board, to each Independent Director who may be eligible to receive such cash
compensation or equity grants. This Policy shall remain in effect until it is
revised or rescinded by further action of the Board or the Compensation
Committee of the Board.


Equity Awards:


All Independent Directors
$220,000 in PayPal Holdings common stock
Board Chair
$100,000 in PayPal Holdings common stock



For purposes of clarity, the Board Chair receives $100,000 in PayPal Holdings
common stock, in addition to the $220,000 in PayPal Holdings common stock he
receives as an Independent Director.
    
Annual Retainers:    


All Independent Directors
$80,000/year
Board Chair
$100,000/year
Lead Independent Director
$75,000/year
Audit Committee Chair and Compensation Committee Chair
$20,000/year
All Other Committee Chairs
$15,000/year
Audit Committee Member
$18,000/year
Compensation Committee Member
$18,000/year
Corporate Governance & Nominating Committee Member
$10,000/year



For purposes of clarity, an Independent Director who serves as the Board Chair
or as the chair of a committee will be entitled to the Board Chair annual
retainer and/or committee chair annual retainer for that specific committee in
addition to the Independent Director annual retainer but will not be entitled to
the committee annual retainer for serving as a member of that specific
committee.


In general, annual retainers will be paid on the first trading day after January
1 of each year in which the Independent Director serves as an Independent
Director of the Board of PayPal Holdings (“the annual retainer payment date”).
For example, an Independent Director would be paid the annual retainer(s) for
his or her 2016 service to the Board on January 4, 2016. If an Independent
Director is elected or appointed to serve as a member of the Board, or appointed
to serve as a member of a committee or as a chair of a committee in which such
director is not a member prior to such appointment, during a calendar year but
following the annual retainer payment date for such calendar year, his or her
annual retainer(s) (or additional retainer if the Independent Director is
serving in a different capacity) will be prorated, by multiplying such annual
retainer(s) by a fraction, the numerator of which is the number of days from the
appointment or election date to December 31 of such calendar year, and the
denominator of which is 365 (the “prorated annual retainer”). The prorated
annual retainer shall be paid to the Independent Director as soon as
administratively practicable following such appointment or election. An
Independent Director that changes roles during a calendar year but following the
annual retainer payment date for such calendar year will be entitled to a
proration of the incremental increase, if any, between his or her annual
retainer amount received for such calendar year and the increased retainer




--------------------------------------------------------------------------------




amount. For the avoidance of doubt, the Independent Director is not required to
repay his or her annual retainer(s) in the event that such Independent
Director’s role is changed or service is terminated during the calendar year. In
lieu of receiving an annual retainer in cash, an Independent Director may elect
to receive a fully vested Stock Payment award of PayPal Holdings common stock
having a Fair Market Value equal to the forgone retainer.


All capitalized terms used but not defined herein (or in Exhibit A) shall have
the meaning ascribed to them in the Plan. See Exhibit A for additional
information regarding Independent Director equity compensation.




--------------------------------------------------------------------------------




EXHIBIT A


PayPal Holdings, Inc.
INDEPENDENT DIRECTOR EQUITY COMPENSATION POLICY
(Effective as of January 1, 2016)


Independent Directors of the Board of Directors (the “Board”) of PayPal
Holdings, Inc. (“PayPal Holdings”) are entitled to receive equity awards as part
of the compensation for their service to the Board. The Compensation Committee
of the Board (the “Committee”) is responsible for reviewing and approving the
equity compensation arrangements for Independent Directors. Currently, the
Committee has approved an arrangement whereby Independent Directors receive
awards of PayPal Holdings common stock under the PayPal Holdings, Inc.
2015 Equity Incentive Award Plan (the “Plan”) according to a set,
non-discretionary formula. This memorandum shall serve as written documentation
of the non-discretionary formula established by the Committee pursuant to
Section 11.1 of the Plan and shall supersede any prior policy or description of
the formula. All awards are subject to the terms and conditions of the Plan and
an award agreement in the form approved by the Committee to evidence such type
of grant pursuant to this policy (the “award agreement”).


(1)
Annual Award of Common Stock



Each Independent Director shall be granted a fully vested Stock Payment award of
PayPal Holdings common stock under the Plan, promptly following the annual
meeting of stockholders of PayPal Holdings (“Annual Meeting”). The number of
shares of PayPal Holdings common stock subject to the award will be determined
by dividing the amount of the annual equity award (i.e., $220,000 and, with
respect to the additional equity award to the Board Chair, $100,000) by the per
share Fair Market Value of PayPal Holdings common stock on the date of the
Annual Meeting, rounded up to the nearest whole share (the “Annual Stock
Award”).


If an Independent Director is appointed or elected at any time other than an
Annual Meeting, the Independent Director shall not be eligible to receive an
Annual Stock Award for any period prior to the first Annual Meeting following
his or her appointment or election.


(2)
Annual Retainer Elections



An Independent Director may elect to have all of his or her annual retainer
(“Annual Retainer”) for services to the Board (and, to the extent applicable, on
any committees thereof) in a particular taxable year delivered in the form of a
fully vested Stock Payment award for PayPal Holdings common stock under the Plan
rather than in the form of an annual cash payment (the “Elective Stock Award”);
provided, however, that such an election may only be made with respect to 100%
of the Annual Retainer(s) for the calendar year and may not be made for a
portion of any Annual Retainer (including an Annual Retainer that is prorated
due to an Independent Director’s mid-year appointment or election). An
Independent Director who elects to receive an Elective Stock Award is referred
to as an “Electing Director.”


The number of shares of PayPal Holdings common stock subject to each Elective
Stock Award will be determined by dividing the amount of the cash payment in
lieu of which such Elective Stock Award is being made by the per share Fair
Market Value of PayPal Holdings common stock on the date that the cash payment
would otherwise be paid, rounded up to the nearest whole share. For example, if
an Electing Director were entitled to an Annual Retainer payment of $20,000 on
January 2 and the per share Fair Market Value of PayPal Holdings common stock
was $25 on such date, the Electing Director would be entitled to receive a fully
vested Stock Payment award for 800 shares of PayPal Holdings common stock in
lieu of the $20,000 cash payment. The Elective Stock Award will be granted as of
the date the Independent Director would otherwise have received the cash
payment.


Each Electing Director’s election must be in a form approved by the Committee
and must be delivered to the Committee (or a person designated by the Committee
to receive such election) as specified by the Committee or as otherwise
prescribed by law.






--------------------------------------------------------------------------------




(3) Treatment of DSUs Previously Granted to Independent Directors


Any elections made by Independent Directors, under the terms and conditions of
the eBay Inc. Independent Director Compensation policy or the PayPal Holdings,
Inc. Independent Director Compensation policy at the time of election, to have
their Annual Retainers in respect of service to the Board prior to January 1,
2016 delivered in the form of DSUs (rather than in cash) will continue to apply
to such Annual Retainers and shall be administered under such policies.


All applicable terms of the Plan and the applicable award agreement shall
continue to apply to all DSUs. With respect to DSUs granted prior to August 1,
2013 under the eBay Inc. Independent Director Compensation policy and assumed by
PayPal Holdings, PayPal Holdings has the discretion to deliver shares of PayPal
Holdings common stock subject to the vested DSU award or a lump sum payment in
cash equal to the aggregate Fair Market Value of such shares on the date of
distribution. DSUs granted on or after August 1, 2013 may only be settled in
shares of PayPal Holdings common stock.


Notwithstanding anything to the contrary, for any Independent Director who
ceases to be a Board member, any unvested DSUs granted prior to the effective
date of such resignation or termination shall automatically vest in full.


In addition, any unvested DSU awards previously granted to an Independent
Director will automatically vest in full and become distributable immediately
prior to a Change in Control (as defined under the Plan), subject to Section
409A of the Code.


(4) DSUs Held by Former Directors of eBay Inc.


In connection with the distribution of shares of PayPal Holdings common stock to
the stockholders of eBay Inc., DSUs previously granted to members of the eBay
Inc. Board of Directors (the “eBay Board”) was adjusted in the manner set forth
in the Employee Matters Agreement by and between PayPal Holdings and eBay Inc.,
dated July 17, 2015, and PayPal Holdings assumed and shall deliver or pay the
portion of such DSUs relating to PayPal Holdings common stock to such members
upon their separation from service with the Board or, if such member continues
to serve as a member of the eBay Board after such distribution, upon their
separation from service with the eBay Board.






